Carley, Presiding Judge.
Appellant was tried before a jury and found guilty of burglary. He appeals from the judgment of conviction and sentence entered on the jury’s guilty verdict.
Appellant’s sole enumeration of error relates to the admission of evidence of his commission of a prior robbery. The contention on appeal is that the prior robbery was not sufficiently similar so as to authorize its admission as probative evidence of appellant’s identity as the perpetrator of the instant robbery. “If . . . the evidence is being presented to prove the identity of the perpetrator of the offense charged, a long list of similarities between or among the crimes might be necessary to show that the crime on trial bears the defendant’s ‘criminal signature.’ ” (Emphasis in original.) Maggard v. State, 259 Ga. 291, 293 (2) (380 SE2d 259) (1989).
The merits of appellant’s enumeration of error cannot be reached. “The very first time that appellant has ever urged that the State failed to meet its evidentiary burden of showing that his prior conviction was for a sufficiently ‘similar’ crime is in the brief that he filed with this court in support of the instant appeal.” (Emphasis in original.) Hunter v. State, 202 Ga. App. 195, 198 (3) (413 SE2d 526) (1991). The only objection raised below was that the evidence was “prejudicial and inflammatory] to [appellant].” “This is nothing more than a general objection. It has been held many times that a general objection is too vague and indefinite to present any question for decision either by the trial court or by the appellate courts. [Cits.]” Mincey v. State, 124 Ga. App. 315 (1a) (183 SE2d 614) (1971). See also Sultenfuss v. State, 185 Ga. App. 47, 49 (4) (363 SE2d 337) (1987).

Judgment affirmed. Pope, C. J., and Johnson, J., concur.